IN THE COURT OF APPEALS OF NORTH CAROLINA

                                     No. COA19-75

                                Filed: 18 June 2019

Wake County, No. 17 CVS 955

NHUNG HA and NHIEM TRAN, Plaintiffs,

            v.

NATIONWIDE GENERAL INSURANCE COMPANY, Defendant.


      Appeal by plaintiffs from judgment entered 31 August 2018 by Judge Rebecca

W. Holt in Wake County Superior Court. Heard in the Court of Appeals 7 May 2019.


      John M. Kirby for plaintiff-appellants.

      Bailey & Dixon, LLP, by David S. Wisz, for defendant-appellee.


      ARROWOOD, Judge.


      Nhung Ha (“Ms. Ha”) and Nhiem Tran (“Mr. Tran”) (collectively, “plaintiffs”)

appeal from a judgment dismissing their complaint in part, and declaring Nationwide

General Insurance Company (“defendant” or “Nationwide”) properly cancelled the

homeowner’s insurance policy it issued to plaintiffs. For the reasons stated herein,

we reverse and remand.

                                I.      Background

      Mr. Tran contacted Nationwide on or about 1 April 2015 to secure a

homeowner’s insurance policy for plaintiffs’ home. Nationwide issued the policy that

same day.
                         HA V. NATIONWIDE GENERAL INS. CO.

                                   Opinion of the Court



       On or about 14 April 2015, Nationwide’s underwriting department sent an

inspector to plaintiffs’ home.     The inspector issued a report on 25 April 2015,

identifying several hazards he discovered at the home: (1) rotten siding, (2) an

unsecured trampoline, and (3) an unfenced inground pool. Based on this report,

Nationwide decided to cancel plaintiffs’ policy. The underwriter who made this

decision contacted Ms. Brenda Elkerson, a Nationwide employee whose job

responsibilities include drafting written notices of policy cancellations, and asked her

to prepare a notice cancelling plaintiffs’ policy. Ms. Elkerson drafted the letter and

sent a memo to the agent on plaintiffs’ policy regarding the cancellation. The letter

of cancellation listed the hazards identified by the inspector as the reason for the

policy’s cancellation, and explained the specific steps plaintiffs could take to

ameliorate the hazards to reinstate coverage. The letter, dated 22 May 2015, gave

plaintiffs until 6 June 2015 to address the hazards. If they did not, Nationwide would

cancel the policy at 12:01 a.m. on 6 June 2015.

       Ms. Elkerson instructed Nationwide’s processing department to print the

cancellation letter for mailing.     The certificate of mail report maintained by

Nationwide shows that the cancellation letter was presented for mailing on

22 May 2015. Although the letter was not returned to Nationwide, plaintiffs never

received it.




                                          -2-
                           HA V. NATIONWIDE GENERAL INS. CO.

                                    Opinion of the Court



      On 24 July 2015, a fire destroyed plaintiffs’ home. When plaintiffs contacted

Nationwide to file a claim, they were informed they were not insured, as the policy

had been cancelled. Thereafter, plaintiffs retained legal counsel to pursue a claim for

reimbursement, which Nationwide denied by letter on 1 October 2015.

      Plaintiffs initiated an action against defendant by filing a complaint in Wake

County Superior Court on 24 January 2017, seeking damages for breach of contract

and a declaratory judgment that Nationwide did not timely and properly cancel the

policy. Nationwide answered and asserted a counterclaim requesting a declaratory

judgment that it properly cancelled plaintiffs’ policy.

      The matter came on for hearing before the Honorable Rebecca W. Holt in Wake

County Superior Court on 27 August 2018.             On 31 August 2018, the trial court

entered a judgment dismissing plaintiffs’ breach of contract claim, and declaring:

“Nationwide has no duty or obligation under the Policy to make payment to the

Plaintiffs for the damage to the Residence and its contents which resulted from the

loss on the grounds that the Policy was timely and properly cancelled.” The trial

court taxed the costs of the action to plaintiffs.

      Plaintiffs appeal.

                                    II.    Discussion

      Plaintiffs argue the trial court erred by concluding Nationwide complied with:

(1) N.C. Gen. Stat. § 58-41-15(c) (2017), and (2) the insurance policy’s termination



                                           -3-
                          HA V. NATIONWIDE GENERAL INS. CO.

                                   Opinion of the Court



requirements.      Because we agree with plaintiffs that the trial court erred by

concluding Nationwide complied with N.C. Gen. Stat. § 58-41-15(c), we reverse and

do not reach the second issue on appeal.

      “In reviewing a trial judge’s findings of fact, we are strictly limited to

determining whether the trial judge’s underlying findings of fact are supported by

competent evidence, in which event they are conclusively binding on appeal, and

whether those factual findings in turn support the . . . ultimate conclusions of law.”

State v. Navarro, __ N.C. App. __, __, 787 S.E.2d 57, 62 (2016) (citations and internal

quotation marks omitted). “Conclusions of law are reviewed de novo and are subject

to full review.” State v. Biber, 365 N.C. 162, 168, 712 S.E.2d 874, 878 (2011).

      N.C. Gen. Stat. § 58-41-15 governs the cancellation of homeowners’ insurance

policies. Pursuant to this section, an insurer may only cancel an insurance policy, or

renewal thereof “prior to the expiration of the term or anniversary date stated in the

policy and without the prior written consent of the insured” if the insurer cancels for

one of the reasons listed in N.C. Gen. Stat. § 58-41-15(a), which are:

             (1)    Nonpayment of premium in accordance with the
                    policy terms;

             (2)    An act or omission by the insured or his
                    representative     that     constitutes    material
                    misrepresentation or nondisclosure of a material fact
                    in obtaining the policy, continuing the policy, or
                    presenting a claim under the policy;

             (3)    Increased hazard or material change in the risk


                                           -4-
                         HA V. NATIONWIDE GENERAL INS. CO.

                                   Opinion of the Court



                   assumed that could not have been reasonably
                   contemplated by the parties at the time of assumption
                   of the risk;

             (4)   Substantial breach of contractual duties, conditions,
                   or warranties that materially affects the insurability
                   of the risk;

             (5)   A fraudulent act against the company by the insured
                   or his representative that materially affects the
                   insurability of the risk;

             (6)   Willful failure by the insured or his representative to
                   institute reasonable loss control measures that
                   materially affect the insurability of the risk after
                   written notice by the insurer;

             (7)   Loss of facultative reinsurance, or loss of or
                   substantial changes in applicable reinsurance as
                   provided in G.S. 58-41-30;

             (8)   Conviction of the insured of a crime arising out of acts
                   that materially affect the insurability of the risk; or

             (9)   A determination by the Commissioner that the
                   continuation of the policy would place the insurer in
                   violation of the laws of this State;

             (10) The named insured fails to meet the requirements
                  contained in the corporate charter, articles of
                  incorporation, or bylaws of the insurer, when the
                  insurer is a company organized for the sole purpose of
                  providing members of an organization with insurance
                  coverage in this State.

N.C. Gen. Stat. § 58-41-15(a)(1)-(10).

      A cancellation permitted by N.C. Gen. Stat. § 58-41-15(a):

             is not effective unless written notice of cancellation has


                                          -5-
                          HA V. NATIONWIDE GENERAL INS. CO.

                                    Opinion of the Court



              been delivered or mailed to the insured, not less than 15
              days before the proposed effective date of cancellation. The
              notice must be given or mailed to the insured, and any
              designated mortgagee or loss payee at their addresses
              shown in the policy or, if not indicated in the policy, at their
              last known addresses. The notice must state the precise
              reason for cancellation. Proof of mailing is sufficient proof
              of notice. Failure to send this notice to any designated
              mortgagee or loss payee invalidates the cancellation only
              as to the mortgagee’s or loss payee’s interest.

N.C. Gen. Stat. § 58-41-15(b) (emphasis added). However, N.C. Gen. Stat. § 58-41-

15(b)

              does not apply to any insurance policy that has been in
              effect for less than 60 days and is not a renewal of a policy.
              That policy may be cancelled for any reason by furnishing
              to the insured at least 15 days prior written notice of and
              reasons for cancellation.

N.C. Gen. Stat. § 58-41-15(c) (emphasis added). The failure to comply with the

statutory requirements for cancelling an insurance policy renders the cancellation

ineffective. Pearson v. Nationwide Mut. Ins. Co., 325 N.C. 246, 259, 382 S.E.2d 745,

751-52 (1989).

        Here, the trial court found that plaintiffs “did not receive the cancellation

letter.” But the trial court concluded that Nationwide proved by a preponderance of

the evidence that it complied with N.C. Gen. Stat. § 58-41-15(c), explaining:

              Although [sub]section (c) does not include the language,[ ]
              [“]proof of mailing is sufficient proof of notice”, that
              language is included in [sub]section (b). Reading the
              statute as a whole and giving the term “furnishing” it’s [sic]
              ordinary meaning – “to provide, supply of equip [sic], for


                                           -6-
                         HA V. NATIONWIDE GENERAL INS. CO.

                                   Opinion of the Court



             the accomplishment of a particular purpose” (Black’s Law
             Dictionary 608 – 5[th] ed. 1979), this Court finds that the
             proof of mailing by Nationwide is sufficient notice under
             the statute. This Court declines to interpret the statute to
             require Nationwide to prove actual knowledge on the part
             of the insureds.

      It is undisputed that the cancellation of plaintiffs’ policy is controlled by N.C.

Gen. Stat. § 58-41-15(c): the policy was in effect less than 60 days and was not the

renewal of a policy. However, plaintiffs contend the trial court erred by concluding

proof of mailing provided sufficient notice to the insured under this subsection.

Instead, plaintiffs argue, subsection (c)’s use of the statutory term “furnishing”

required actual delivery to and/or receipt of the notice by the insured. We agree.

      N.C. Gen. Stat. § 58-41-15 does not define “furnishing[,]” and no case law in

North Carolina directly addresses what is required for an insurer to “furnish” notice

of cancellation.   The only North Carolina case that addresses the definition of

“furnishing” is Queensboro Steel Corp. v. E. Coast Mach. & Iron Works, Inc., 82 N.C.

App. 182, 346 S.E.2d 248 (1986). However, Queensboro is not controlling here, as it

involved this Court’s interpretation of the term “furnish” in the context of a

materialman’s lien statute claim under Chapter 44A of the General Statutes, and the

relevant statute specifically required furnishing “at the site[.]” See id. at 184, 346

S.E.2d at 250 (analyzing N.C. Gen. Stat. § 44A-10 (2017)).           Nonetheless, as in

Queensboro, the language before our Court in the instant case is ambiguous, and

therefore subject to judicial determination of legislative intent.


                                          -7-
                          HA V. NATIONWIDE GENERAL INS. CO.

                                  Opinion of the Court



       As this Court explained in Queensboro, “[g]enerally, words in a statute that

have not acquired a technical meaning must be given their natural, approved, and

recognized meaning. In determining whether statutory language is ambiguous, and

therefore subject to judicial determination of legislative intent, courts may consult a

dictionary.” Id. at 185, 346 S.E.2d at 250 (citations and internal quotation marks

omitted). Black’s Law Dictionary defines furnish, in a legal context, as “[t]o supply,

provide, or equip, for accomplishment of a particular purpose.” Id. at 185-86, 346

S.E.2d at 250 (quoting Black’s Law Dictionary 608 (5th ed. 1979)); see Webster’s

College Dictionary 588 (2014) (defining “furnish” as “to supply, provide, or equip with

whatever is necessary. . . .”).

       Given the lack of a statutory definition and the dictionary definition of

“furnish,” it is not clear whether the legislature, by requiring the insurer “furnish”

notice, intended to require actual delivery to and/or receipt of the notice by the

insured. Another reasonable interpretation, as argued by defendant, is that proof of

mailing is sufficient to “furnish” notice under the statute. Therefore, we conclude the

statutory language is ambiguous and we must consider relevant canons of statutory

interpretation. See Purcell v. Friday Staffing, 235 N.C. App. 342, 347, 761 S.E.2d
694, 698 (2014) (“When . . . a statute is ambiguous, judicial construction must be used

to ascertain the legislative will.” (citation and internal quotation marks omitted)).




                                         -8-
                         HA V. NATIONWIDE GENERAL INS. CO.

                                  Opinion of the Court



       “Perhaps no interpretive fault is more common than the failure to follow the

whole-text canon, which calls on the judicial interpreter to consider the entire text,

in view of its structure and of the physical and logical relation of its many parts.”

N.C. Dep’t of Transp. v. Mission Battleground Park, DST, 370 N.C. 477, 483, 810
S.E.2d 217, 222 (2018) (citation and internal quotation marks omitted). Accordingly,

we read N.C. Gen. Stat. § 58-41-15 holistically to determine whether the trial court

erred by concluding proof of mailing provided sufficient notice to the insured under

subsection (c) of this statute.

       Subsection (c) clearly varies from subsection (b), and, because we “presume[ ]

that the Legislature acted with full knowledge of prior and existing law[,]” see Ridge

Cmty. Inv’rs, Inc. v. Berry, 293 N.C. 688, 695, 239 S.E.2d 566, 570 (1977), we must

presume that this variation is meaningful. As such, “proof of mailing” must be

different from “furnishing” notice. After all, if the General Assembly intended for

proof of mailing to be sufficient under subsection (c), they could have included the

express language found in subsection (b) in subsection (c). Instead, the General

Assembly provided two different standards for notice.

       Defendant does not dispute there is variation between the standards for notice

in subsection (b) and (c).    However, defendant argues that, reading the statute

holistically, subsection (c) does not require as much notice as subsection (b).

Therefore, defendant contends, the use of “furnish” in subsection (c) must suggest



                                         -9-
                         HA V. NATIONWIDE GENERAL INS. CO.

                                   Opinion of the Court



something less than proof of mailing, which the plain language of the statute states

is sufficient to provide notice under subsection (b). In support of this argument,

defendant argues the General Assembly would require less notice for cancellations of

policies pursuant to subsection (c) because policies cancelled under subsection (c) are

either not renewals, or have not been in effect longer than 60 days, or both. In

contrast, policies cancelled pursuant to subsection (b) are either renewals, or have

been in effect for longer than 60 days. We disagree.

      Subsection (b) provides for notice of cancellation to insureds who have

committed an offense listed in subsection (a); thus, these insureds are likely aware

both that they are noncompliant with the policy, and also that the policy could be

terminated based on this act.      In contrast, subsection (c) provides for notice of

cancellation of policies for any reason. As such, it stands to reason that termination

under this subsection requires more notice, as an insured could be caught completely

unaware by a termination of a policy pursuant to subsection (c). Therefore, we hold

proof of mailing is not sufficient to “furnish” notice of cancellation to insureds under

N.C. Gen. Stat. § 58-41-15(c).

      Furthermore, the statute at issue is remedial, and intended to protect insureds

from in-term policy cancellations without notice; therefore, we construe the statute

in favor of finding coverage. See Metro. Prop. & Cas. Ins. Co. v. Caviness, 124 N.C.

App. 760, 764, 478 S.E.2d 665, 668 (1996). Toward that end, the purpose of the



                                          - 10 -
                         HA V. NATIONWIDE GENERAL INS. CO.

                                   Opinion of the Court



statute is best served when every provision of the Act is interpreted to provide an

insured with the fullest possible protection. It follows that the required notice of

cancellation to insureds who are innocent of wrongdoing would not be less than notice

to those insureds whose policies are cancelled under subsection (b), based on a bad

act listed in subsection (a), such as “[s]ubstantial breach of contractual duties,

conditions, or warranties that materially affects the insurability of the risk;” or “[a]

fraudulent act against the company by the insured or his representative that

materially affects the insurability of the risk[.]” N.C. Gen. Stat. § 58-41-15(a)(4)-(5).

Accordingly, subsection (c), which provides for the cancellation of policies for any

reason, must be afforded the fullest possible protection.

      Therefore, subsection (c)’s requirement that the insurer “furnish” notice of

cancellation must mean something more than “proof of mailing.” Considering this

conclusion in light of the dictionary definition of furnishing, “[t]o supply, provide, or

equip, for accomplishment of a particular purpose[,]” we hold the statute requires

actual delivery to and/or receipt of the notice by the insured.

      Because the facts before us demonstrate nothing more than that Nationwide

provided “proof of mailing[,]” and the trial court expressly found plaintiffs did not

receive notice, Nationwide failed to afford plaintiffs sufficient notice of the policy’s

cancellation. As a result, the cancellation was ineffective, Pearson, 325 N.C. at 259,




                                          - 11 -
                        HA V. NATIONWIDE GENERAL INS. CO.

                                  Opinion of the Court
382 S.E.2d at 751-52, and the trial court erred by concluding Nationwide complied

with the provisions of N.C. Gen. Stat. § 58-41-15(c).

                                  III.     Conclusion

      For the foregoing reasons, we reverse and remand for the trial court to consider

the matter consistent with this opinion.

      REVERSED AND REMANDED.

      Judge INMAN concurs.

      Judge TYSON dissents by separate opinion.




                                           - 12 -
 No. COA19-75 – Ha v. Nationwide General Ins. Co.


      Sympathetic facts result in bad precedents. All evidence presented at trial

shows Nationwide General Insurance Company (“Nationwide” or “defendant”) timely

and correctly furnished notice of cancellation to plaintiffs, Ha and Tran. Nationwide’s

actions and notice fully complied with N.C. Gen. Stat. § 58-41-15 and with the

requirements of the policy agreed to by plaintiffs.

      The trial court properly determined Nationwide had furnished notice to

plaintiffs concerning the impending termination of plaintiffs’ policy. The trial court’s

conclusions of law are supported by its findings and the evidence at trial and its order

is properly affirmed. I respectfully dissent from the majority’s opinion.

                                 I. Factual Background

      The majority’s opinion fails to include relevant evidence and events the trial

court found and upon which it entered judgment for defendant. An excess premium

check for $89.50 was refunded by Nationwide and returned to plaintiffs on 8 June

2015. Pursuant to its policy, Nationwide “returned a pro rata portion of the premium”

which also contained the policy number affiliated with plaintiffs’ home insurance

policy. Nationwide’s policy includes printing the policy number on each check to

distinguish it from other insurance policies.

      Plaintiffs initially denied receipt of this premium refund, but later conceded

they had, in fact, received and cashed the check. Nationwide submitted a copy of the

cancelled premium refund check with the policy number thereon, and authenticated

plaintiffs’ signature thereon.    After having mailed the premium refund check,
                         HA V. NATIONWIDE GENERAL INS. CO.

                                  TYSON, J., dissenting



Nationwide also discontinued withdrawing policy payments from plaintiffs’ checking

account. None of these undisputed facts are set out in the majority’s opinion.

      The majority’s opinion also provides only a cursory overview of Nationwide’s

process to mail notices. The testimony describes Nationwide’s extensive mailing

protocol. This process includes “an employee from the processing department hand-

delivering” the notices of cancellation to “a mailroom employee along with a

Certificate of Mail Report.” Accompanying the Certificate of Mail Report, was a

“manifest listing each cancellation letter with an individual article number and the

addressee.”

      Next, the mailroom employee matches the manifest and the letters, folds the

letters by hand, and places the letters into the properly addressed and stamped

envelopes. Before delivering the letters to the post office, the mailroom employee

counts the number of envelopes to account for all pieces of mail. The 22 May 2015

Certificate of Mail Report, which specifically includes the letter mailed to plaintiffs,

shows 510 cancellation letters were presented to the United States Postal Service.

This document included Ha’s name, address, and policy number.             The detailed

protocol insures each piece of mail is sent to the proper address. The premium check

sent to plaintiffs and was cashed more than six weeks prior to plaintiffs’ loss.

                               II. Cancellation of Policy

                              A. Statutory Requirements



                                           2
                         HA V. NATIONWIDE GENERAL INS. CO.

                                  TYSON, J., dissenting



      The trial court correctly determined the undisputed timeline of this case. On

1 April 2015, Nationwide effectuated a provisional homeowner’s insurance policy for

plaintiffs. Plaintiffs agreed to pay premiums by automatic draft from their checking

account. A Nationwide representative left a voicemail on 10 April 2015 at the number

plaintiffs had provided, advising plaintiffs of a routine inspection of their home.

      Nationwide inspected plaintiffs’ premises on 14 April 2015 and identified

several hazards. On 22 May 2015, Nationwide “furnished” and mailed written notice

of policy cancellation. The notice of cancellation indicated the policy would terminate

on 6 June 2015 at 12:01 a.m.

      Our general statutes provide that no insurance provider may cancel a policy

without the insured’s consent outside an enumerated list of ten specified exceptions.

N.C. Gen. Stat. § 58-41-15(a) (2017) (“No insurance policy or renewal thereof may be

cancelled by the insurer prior to the expiration of the term or anniversary date stated

in the policy and without the prior written consent of the insured, except for any one

of the following [ten] reasons” (emphasis supplied)). This non-cancellation provision

prior to the expiration of the term specifically

             does not apply to any insurance policy that has been in
             effect for less than 60 days and is not a renewal of a policy.
             That policy may be cancelled for any reason by furnishing
             to the insured at least 15 days prior written notice of and
             reasons for cancellation.

N.C. Gen. Stat. § 58-41-15(c) (2017) (emphasis supplied).



                                           3
                         HA V. NATIONWIDE GENERAL INS. CO.

                                  TYSON, J., dissenting



      This statute plainly indicates section (c) applies to insureds, like plaintiffs,

whose policies have been provisionally initiated or insured within the previous sixty-

day period. Based upon the stipulated timeline, the policy had been in effect for 51

days when Nationwide furnished notice to plaintiffs to cancel the policy.           It is

undisputed and the majority’s opinion acknowledges defendant’s cancellation of

plaintiffs’ policy clearly falls within N.C. Gen. Stat. § 58-41-15(c), because the policy

had been in effect “for less than 60 days.” Id. Here, Nationwide properly cancelled

the policy within the first sixty days of issuance. Nationwide is not limited by the

enumerated reasons for cancellation, but rather maintained the absolute right to

cancel the policy “for any reason.” Id.

      The stipulated timeline also indicates the notice of cancellation fully complied

with the statutory requirement of fifteen days’ prior written notice to the insured

before cancellation became effective. The trial court properly found and the majority’s

opinion concedes that Nationwide fully complied with the plain terms of the

controlling statute.

                                    B. “Furnishing” Notice

      The majority’s opinion erroneously concludes the word “furnish” must be

interpreted to mean Nationwide must prove actual delivery to and receipt of a

cancellation letter by plaintiffs. No binding precedents interpret how “furnish” is to

be defined in the context of N.C. Gen. Stat. § 58-41-15. The majority’s opinion notes



                                           4
                         HA V. NATIONWIDE GENERAL INS. CO.

                                   TYSON, J., dissenting



the only North Carolina case that addresses the definition of “furnish” is Queensboro

Steel Corp. v. E. Coast Mach. & Iron Works, Inc., 82 N.C. App. 182, 346 S.E.2d 248

(1986). The majority’s opinion acknowledges Queensboro Steel does not control here

because it pertains to the Court’s interpretation of the term “furnish” within Chapter

44A of the General Statutes which focuses on materialman’s and mechanic’s liens.

       In reviewing questions of statutory intent and meaning, “[t]he primary

objective of statutory interpretation is to give effect to the intent of the legislature.”

Purcell v. Friday Staffing, 235 N.C. App. 342, 346, 761 S.E.2d 694, 698 (2014). If

statutory language is ambiguous, this Court should analyze the entire statute in

order to determine legislative intent. See id. at 347, 761 S.E.2d at 698 (“When . . . a

statute is ambiguous, judicial construction must be used to ascertain the legislative

will.”).

       The majority’s opinion asserts the statutes must be viewed holistically to

determine the intent of the legislature. See N.C. Dep’t of Transp. v. Mission

Battleground Park, DST, 370 N.C. 477, 483, 810 S.E.2d 217, 222 (2018) (“Perhaps no

interpretive fault is more common than the failure to follow the whole-text canon,

which calls on the judicial interpreter to consider the entire text, in view of its

structure and of the physical and logical relation of its many parts.”).

       This Court can deduce the intent of the legislature by considering the entire

text of the statute and comparing the language of two distinct sections. N.C. Gen.



                                            5
                         HA V. NATIONWIDE GENERAL INS. CO.

                                 TYSON, J., dissenting



Stat. § 58-41-15(a) requires actual notice by way of the insured’s consent where an

insurance company terminates a non-provisional policy prior to its stated expiration.

      Section (c) of the statute only requires the insurer to furnish notice of

cancellation to an insured under a policy “that has been in effect for less than 60

days.” The legislature could have written the statute to require the insurer to prove

actual notice and receipt. See N.C. Gen. Stat. § 58-36-105 (2017) (governing the

cancellation of worker’s compensation insurance policies and requiring that a written

notice of cancellation must be sent by registered or certified mail, return receipt

requested, with the policy remaining in effect “until such method is employed and

completed”); see also N.C. Gen. Stat. § 58-36-85 (2017) (requiring the cancellation of

personal motor vehicle insurance policies be sent by first-class mail and providing the

insured ten days from receipt of the notice to request review by the Department of

Insurance).

      Instead, section (c), which applies to provisional and newly issued policies “that

has been in effect for less than 60 days,” such as plaintiffs’ policy, plainly and

unambiguously requires notice of cancellation to be furnished. As the majority’s

opinion concedes, the language distinguishing sections (a) and (c) in the statute

indicates the General Assembly’s intention to provide “two different standards for

notice” to policy holders.




                                          6
                          HA V. NATIONWIDE GENERAL INS. CO.

                                   TYSON, J., dissenting



       “In a legal context, ‘furnish’ means ‘[t]o supply, provide, or equip, for the

accomplishment of a particular purpose.”’ Queensboro Steel, 82 N.C. App. at 185-86,
346 S.E.2d at 250 (quoting Black’s Law Dictionary 608 (5th ed. 1979)). English

language dictionary definitions are similar. See Webster’s New World College

Dictionary 588 (5th ed. 2014) (“to supply; provide; give).” Applying the plain meaning

of “furnish” or “furnishing,” and reading the statute as a whole, led the trial court to

correctly conclude the insurer’s undisputed proof of mailing satisfies proof of notice.

       The General Assembly clearly enacted two different standards of notice.

Section (a) requires signed consent and acknowledgment of a cancellation from an

insured. Section (c) requires that an insurance company “furnish” or provide notice.

In this case, Nationwide acted in accordance with the statute by providing or

furnishing notice via the United States Postal System to the address plaintiffs had

provided.    Requiring the insurer to additionally prove actual receipt of the

cancellation letter by the insured is not required by statute.

       In Allstate Ins. Co. v. Nationwide Ins. Co., this Court rejected the notion the

insured must be provided actual notice. Allstate Ins. Co. v. Nationwide Ins. Co., 82
N.C. App. 366, 346 S.E.2d 310, (1986). This Court held a cancellation was effective

because “[u]nder North Carolina law, and under the policy language contained in the

policy at issue, proper mailing of the cancellation notice is all that is required to cancel

the policy.” Id. at 369-70, 346 S.E.2d at 312-313.



                                             7
                         HA V. NATIONWIDE GENERAL INS. CO.

                                  TYSON, J., dissenting



      Here, Nationwide properly followed the plain meaning of the statute by using

its mailing protocol to timely cancel this policy. Nationwide need not guarantee

receipt by plaintiffs. Had the General Assembly wanted to burden an insurer under

the facts before us with the additional responsibility of proving actual receipt by the

insured, it clearly knew how to so require and would have drafted and enacted the

statute to so provide. The trial court properly concluded Nationwide’s proof of mailing

sufficiently satisfied the statutory requirements.

                                C. Nationwide’s Policy

      Similar to N.C. Gen. Stat. § 58-41-15, Nationwide’s policy grants it the absolute

right to cancel a policy within sixty days of issuance:

             2. We may cancel this policy only for the reasons stated
             below by letting you know in writing of the date
             cancellation takes effect. This cancellation notice may be
             delivered to you, or mailed to you at your mailing address
             shown in the Declarations. Proof of mailing will be
             sufficient proof of notice.

             ....

             (b) When this policy has been in effect for less than 60 days
             and is not a renewal with us, we may cancel for any reason
             by letting you know at least 10 days before the date
             cancellation takes effect.

      Plaintiffs’ assertion that they never received the letter is not determinative of

this issue. The testimony at trial indicates Nationwide used a mailing system and

protocols to ensure each piece of mail, especially those containing important notices

such as notices of cancellation, were furnished to the insured that evidences the

                                           8
                         HA V. NATIONWIDE GENERAL INS. CO.

                                  TYSON, J., dissenting



statutory and policy requirements. Nationwide provided prior written notice to the

plaintiffs of the impending policy cancellation by mailing a letter explaining the policy

would be terminated. The policy explicitly stated proof of mailing served as proof of

sufficient notice. Although plaintiffs purportedly never received the letter, detailed

testimony of the mailing protocol, the cashed premium check, and the discontinued

drafting from plaintiffs’ account corroborates the proper cancellation under the policy

and the statute.

      The “mailbox rule” also “creates a rebuttable presumption that an envelope

sent via the postal service with proper postage was delivered to the intended party.”

Nationwide Prop. & Cas. Ins. Co. v. Martinson, 208 N.C. App. 104, 116, 701 S.E.2d
390, 398 (2010) (citations omitted).      Here, the testimonial evidence shows the

cancellation letter had been sent with the proper postage to plaintiffs’ address.

      In accordance to the mailbox rule, there is a rebuttable presumption the letter

sent via the Nationwide mailing procedures through the postal service was delivered

to plaintiffs. Id. Plaintiffs failed to rebut this presumption and explain their cashing

of the returned premium check for this policy and the discontinued drafting of

premiums from their checking account.

      The impact of the majority’s interpretation of “furnishing” to require actual

receipt of cancellation notice by plaintiffs of policies issued less than sixty days will

decrease the willingness of insurers to provide immediately binding insurance



                                           9
                           HA V. NATIONWIDE GENERAL INS. CO.

                                     TYSON, J., dissenting



coverage. Judicially imposing a requirement on insurers to guarantee delivery to or

receipt of a cancellation letter during underwriting of new policies issued less than

sixty days will lead to greater costs and decreased availability of insurance coverage.

       These added costs of guaranteed receipt to cancel by the insurer will inevitably

be passed onto consumers. Imposing judicially required certified mailing or other

independent verification also interferes with the insurance company’s policy and the

parties’ freedom of contract.

                                          III. Conclusion

       N.C. Gen. Stat. § 58-41-15(c) provides that a policy, which has been in effect

for less than sixty days, may be cancelled for any reason so long as the insurer

furnishes prior written notice. Nationwide properly provided notice by timely mailing

a letter of notification to plaintiffs.

       The plain meaning of the words “furnish” or “furnishing” does not include nor

compel actual “delivery to” or “receipt of” notice as the majority’s opinion holds.

Furnish means “to provide.”         In mailing the letter to the designated address,

Nationwide clearly provided and furnished timely notice to plaintiffs, effectively and

timely cancelling their policy and giving them the opportunity to pursue other

insurance coverage.




                                                10
                         HA V. NATIONWIDE GENERAL INS. CO.

                                  TYSON, J., dissenting



      The trial court correctly found the policy had been cancelled effective 6 June

2015 in compliance with N.C. Gen. Stat. § 58-41-15 and with terms of the Nationwide

policy. The trial court’s order is correctly affirmed. I respectfully dissent.




                                           11